Name: Commission Directive 89/424/EEC of 30 June 1989 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed'
 Type: Directive
 Subject Matter: means of agricultural production;  marketing;  plant product
 Date Published: 1989-07-12

 Avis juridique important|31989L0424Commission Directive 89/424/EEC of 30 June 1989 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed' Official Journal L 196 , 12/07/1989 P. 0050 - 0051 Finnish special edition: Chapter 3 Volume 29 P. 0208 Swedish special edition: Chapter 3 Volume 29 P. 0208 *****COMMISSION DIRECTIVE of 30 June 1989 amending Directive 86/109/EEC limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed' (89/424/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 66/401/EEC of the Council of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 89/100/EEC (2), and in particular Article 3 (3) thereof, Having regard to Directive 69/208/EEC of the Council of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 88/380/EEC (4), and in particular Article 3 (3) thereof, Whereas Directive 66/401/EEC allows the marketing of basic seed, certified seed and commercial seed of certain species of fodder plants; Whereas Directive 69/208/EEC allows the marketing of basic seed, certified seed and commercial seed of certain species of oil and fibre plants; Whereas Article 3 (3) of each of the aforementioned Directives authorizes the Commission to prohibit the marketing of seed unless it has been officially certified as 'basic seed' or 'certified seed'; Whereas, accordingly, Commission Directive 86/109/EEC (5) limits the marketing of seed of particular species of fodder plants and oil and fibre plants to seed which has been officially certified as 'basic seed' or 'certified seed'; Whereas for some of the species referred to in Directive 86/109/EEC this marketing restriction applies as from 1 July 1989; whereas it now appears that, for a number of these species, Member States will not be in a position, at that date, to produce sufficient basic seed and certified seed to satisfy the demand for seed within the Community; Whereas it is therefore appropriate to postpone the application of this marketing restriction until 1 July 1990 for brown top, birdsfoot trefoil, black medick and alsike clover and until 1 July 1991 for the other species concerned; Whereas it has also been established, on the basis of the information available at present, that, as from 1 July 1991, Member States will be in a position to produce sufficient basic seed and certified seed to satisfy within the Community the demand for seed of rescue grass, Alaska brome-grass, Egyptian clover and California bluebell; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 86/109/EEC is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 2 Member States shall provide that from 1 July 1989 it shall not be permitted to place on the market seed of: 1.2 // - Agrostis gigantea Roth // - redtop // - Agrostis stolonifera L. // - creeping bent grass // - Phleum bertolonii DC // - timothy // - Poa palustris L. // - swamp meadowgrass // - Poa trivialis L. // - rough-stalked meadowgrass // - Lupinus albus L. // - white lupin, varieties other than bitter // - Brassica juncea (L.) Czernj. et Cosson // - brown mustard unless it has been officially certified as "basic seed" or "certified seed".' 2. The following Article is inserted: 'Article 2a Member States shall provide that from 1 July 1990 it shall not be permitted to place on the market seed of: 1.2 // - Agrostis capillaris L. // - brown top // - Lotus corniculatus L. // - birdsfoot trefoil // - Medicago lupulina L. // - black medick // - Trifolium hybridum L. // - alsike clover unless it has been officially certified as "basic seed" or "certified seed".' 3. Article 3 is replaced by the following: 'Article 3 Member States shall provide that from 1 July 1991 it shall not be permitted to place on the market seed of: 1.2 // - Agrostis canina L. // - velvet bent // - Alopecurus pratensis L. // - meadow foxtail // - Arrhenatherum elatius (L.) Beauv. ex J. S. et K. B. Presl // - tall oatgrass // - Bromus catharticus Vahl // - rescue grass // - Bromus sitchensis Trin. // - Alaska brome-grass // - Festuca ovina L. // - sheep's fescue // - Poa nemoralis L. // - wood meadowgrass // - Trisetum flavescens (L.) Beauv. // - golden oatgrass // - Lupinus albus L. // - white lupin, bitter varieties // - Lupinus angustifolius L. // - blue lupin // - Lupinus luteus L. // - yellow lupin // - Trifolium alexandrium L. // - Egyptian clover // - Trifolium incarnatum L. // - crimson clover // - Trifolium resupinatum L. // - Persian clover // - Vicia sativa L. // - common vetch // - Vicia villosa Roth // - hairy vetch // - Phacelia tanacetifolia Benth. // - California bluebell // - Sinapis alba L. // - white mustard unless it has been officially certified as "basic seed" or "certified seed".' 4. In Article 4, after the second indent, the following indent is inserted: '- not later than 1 July 1990 the laws, regulations or administrative provisions necessary to comply with Article 2a, and'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 38, 10. 2. 1989, p. 36. (3) OJ No L 169, 10. 7. 1969, p. 3. (4) OJ No L 187, 16. 7. 1988, p. 31. (5) OJ No L 93, 8. 4. 1986, p. 21.